Citation Nr: 1827583	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  05-29 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for the residuals of a fracture of the right tibia and fibula.

2.  Entitlement to an initial disability rating in excess of 20 percent for a right knee disability.

3.  Entitlement to an initial disability rating in excess of 10 percent for a right hip disability.

4.  Entitlement to additional dependency benefits for [REDACTED], [REDACTED], and [REDACTED].


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 1982 and from March 1983 to March 1985.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decisions issued in October 2004, January 2011, January 2012, and July 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri. 

In pertinent part, the October 2004 rating decision denied an increased rating for the residuals of a fracture of the right tibia and fibula (a January 2011 rating decision subsequently awarded the current 20 percent evaluation); the January 2011 rating decision granted service connection for a right knee disability and assigned an initial 20 percent rating; the January 2012 rating decision granted an initial rating of 10 percent for a right hip disability; and the July 2013 rating decision denied additional dependency benefits. 

In November 2007, the Board remanded the increased rating claim regarding the residuals of the tibia and fibula fracture for development. Upon completion of this development and the return of the case to the Board in August 2009, the Board determined that further development with regard to the increased rating claim was required, and again remanded the claim.

In August 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.

In pertinent part, the Board in April 2014 remanded the initial service connection claim for a right ankle disability; the increased rating claims for the residuals of a fracture of the right tibia and fibula, a right knee disability, and a right hip disability. 

The Veteran subsequently perfected the appeal regarding the claim for additional dependency benefits.

In a November 2016 decision, the Board, in pertinent part, remanded the issues shown on the first page of this document for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's increased rating claims for his residuals of fracture of the right tibia and fibula, right knee disability, and right hip disability.

Subsequent to the last VA examination of these disabilities in February 2017 and April 2017, in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court explained that case law and VA guidelines do not require direct observation of functional impairment after repetitive use or during a flare-up as a prerequisite to offering a DeLuca opinion.  Indeed, it is not expected that such observation will usually occur; therefore, VA examiners should offer opinions based on estimates derived from information procured from all relevant sources, including the lay statements of veterans.  If a non-speculative opinion still cannot be offered, the VA examiner must explain the basis for this conclusion.  It must be apparent that the inability to provide an opinion without resorting to speculation reflects the limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner. 

The most recent VA examinations noted the Veteran's report of flare-ups, however the examiners were unable to state whether the Veteran's flare-ups would cause a greater limitation of range of motion, noting that examinations were not conducted during a flare-up.  Thus, the VA examinations conducted in February 2017 and April 2017 did not fully address the functional limitations during flare-ups.  Nor do the other examinations of record.  

When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since the February 2017 and April 2017 examinations were inadequate, the Board finds that a new examination must be obtained on remand. 

If the new examination is not conducted during a flare-up, the VA examiner will be asked to estimate functional loss during flare-ups based on the Veteran's descriptions of his additional loss of function during flare-ups, information gleaned from his medical records, or discerned other sources available to the examiner.  See Sharp, supra.  Such information is necessary to adequately understand his additional or increased symptoms and limitations experienced during flares.  

In the November 2016 remand, the Board noted that in light of the grants of additional benefits contained in the Board's decision, consideration of the issue of entitlement to additional dependency benefits for [REDACTED], [REDACTED], and [REDACTED] must be deferred as the effective dates and ratings assigned in implementing the benefits granted potentially would affect entitlement to additional dependency benefits.  

The Board also noted that the record was unclear as to exactly what benefits have been granted to the three claimed dependents.  Further, the record indicated that Chapter 35 benefits have been awarded to [REDACTED], [REDACTED], and [REDACTED].
The previous remand noted that dependency compensation may be paid to a Veteran on behalf of a dependent child from that child's 18th birthday based upon school attendance if certain criteria are satisfied.  See 38 U.S.C. §§ 1115, 1135; 38 C.F.R. § 3.667.  A child of a Veteran may also be eligible for dependents' educational assistance (DEA) benefits under Chapter 35 if certain criteria are satisfied.  38 U.S.C. §§ 3501, 3510, 3512 (2012); 38 C.F.R. §§ 3.807 (a), 21.3021, 21.3030, 21.3040, 21.3041 (2017).  However, the payment of both dependency compensation based on educational assistance under § 3.667, and educational assistance under Chapter 35 for the same child, constitutes a duplication of benefits that is strictly prohibited.  38 U.S.C. § 3562 (providing that the commencement of a program of education benefits under Chapter 35 shall be a bar to additional amounts of compensation because of such a person); 38 C.F.R. §§ 3.667 (f) (providing that compensation may not be authorized after a child has elected to receive educational assistance under Chapter 35); 21.3023 (2017) (providing that a child's election of educational assistance benefits under Chapter 35 is a bar to additional compensation on account of the child based on school attendance after age 18); 3.707 (cross-referencing § 21.3023).

The November 2016 remand directed the RO to "issue a supplemental statement of the case setting forth the specific periods of dependency benefits paid to [REDACTED], [REDACTED], and [REDACTED], as well as any Chapter 35 benefits to which [REDACTED], [REDACTED], and [REDACTED] have been determined to be entitled.  The SSOC must include consideration of the additional benefits awarded the Veteran in this decision of the Board."

A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Unfortunately, the RO did not fully comply with the remand directives with respect to the dependency issue, and the record remains unclear as to exactly what benefits have been granted to the three claimed dependents.  The SSOC issued in November 2017 did not, as requested, set forth "the specific periods of dependency benefits paid to [REDACTED], [REDACTED], and [REDACTED], as well as any Chapter 35 benefits to which [REDACTED], [REDACTED], and [REDACTED] have been determined to be entitled."  Rather, it noted that benefits were paid for certain periods as noted in an audit dated in February 2017; that audit pertained only to Chapter 35 benefits.  The SSOC did not discuss dependency benefits paid or address any further dependency benefits that may be warranted based on the additional benefits awarded the Veteran in the Board's November 2016 decision.  

Additionally, a letter to the Veteran dated in February 2017 noted that a minor child adjustment was made from March 1, 2004, apparently based on the Board decision resulting in a combined disability rating for the Veteran in excess of 30 percent effective from February 3, 2004.  The list of dependents of the Veteran did not include [REDACTED].  The Board notes that as [REDACTED] did not turn 18 until November [REDACTED], 2004, she would appear to have been entitled to consideration as a dependent from March 1, 2004.  

Further, while the SSOC indicated that [REDACTED] had been paid Chapter 35 benefits for the period from January 18, 2011 to April 27, 2015, the Board notes that the February 2017 letter notes that dependency benefits were paid for her based on school attendance from March 1, 2012 to April 16, 2012.  As this would appear to constitute an improper duplication of benefits under 38 U.S.C. § 3562 as noted above, the RO must address this aspect of the record.

On remand, an SSOC must be issued that fully details the history of dependent benefits paid to each of the three claimed dependents, with specific attention to whether [REDACTED] was entitled to consideration as a dependent from March 1, 2004, to include beyond her 18th birthday based on school attendance past age 18.  The SSOC must also specifically address the dependency benefits paid for [REDACTED] as well as her Chapter 35 benefits, to include consideration of whether there was any improper duplication of benefits under 38 U.S.C. § 3562.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected disabilities of the right knee, right hip, and residuals of fracture of right tibia and fibula.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to those service-connected disabilities.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner must address the following:

The examiner should determine the range of motion of the Veteran's right knee, right hip, and right leg/ankle, in degrees.  Range of motion testing must include both passive and active motion, and in weightbearing and nonweightbearing.  It should be indicated at what point during the range of motion that the Veteran experiences any limitation of motion that is specifically attributable to pain.

(b) The examiner should also indicate whether, and to what extent, there is likely to be additional functional impairment i) during flare-ups and ii) with repetitive use over time.  The additional functional impairment should be expressed in terms of the degree of additional range of motion lost, if possible. 

If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should still estimate any additional functional loss during flare-ups AND with repetitive use over time, based on the Veteran's description of the severity, frequency, and duration of his flares, and functional loss manifestations. 

If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups, without resorting to speculation, the examiner must provide an explanation for why this is so.

2.  Issue a SSOC that sets forth the specific periods of dependency benefits paid to [REDACTED], [REDACTED], and [REDACTED], as well as any Chapter 35 benefits to which [REDACTED], [REDACTED], and [REDACTED] have been determined to be entitled.  The SSOC must include a determination of whether [REDACTED] should have been entitled to consideration as a dependent from March 1, 2004, to include beyond her 18th birthday based on school attendance past age 18, and it must specifically address whether there was any improper duplication of benefits under 38 U.S.C. § 3562 pertaining to [REDACTED].

3.  After the above development is completed, adjudicate the claims remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




